‘.

‘.




              OFFICE      OF   THE    ATTORNEY       GENERAL      OF     TEXAS
                                            AUSTIN




                                                             Mareh ZQ, 1939


          Hr. J. L. Crorthwalt
          County Auditor
          Dallas, Texas
          Dear    Sir:




                                                                salary     basis?
                                                               08 the above         stat-

                                                            as follows:
                                                              II Dallas   County
                                                             o were hereto-
                                                       basir    but are mm
                                                     asfr,    as provided    by
                                                     lvil    Statutes,    as to
                                                tiaials      are lntltled    to
                                                y oartaln       fees whiah
                                                  If they were aompeneated
                                     a - such as feea In orimlnal
                                     J paid by the State, foes in als-
                                     s formerly    paid by the County to
                                     eer8, and other fsrs whioh would


                  ofr~cerr~        salary fund.
                         . . . . . . a.
                         *All Dirtriot,       County and Freoinet Offl-
                  ocr8 ln Dallas County are now oompensated on
                  a salary      badmaw
                         Artiole   3912e-1,  Revised. Civil Stetutes,    pro-
          vides    for   the salaries    and sets b&?w#k,ount        of suoh
Hr. J.      L. Oro8thmit,        Yaroh E$, 1939,       Pa@     8


88larle8   of oertain   dealgn8t*d    blatriot,      oounty and pro-
olnot otiioera    in oountler    hSvIng the population         of
304000 lnhabltanta     or morn and 108s than 385,000           inhabi-
tents,looordlng      to thS last pr8oedlng        Fedora1 O~IL~U~~
We are Informed by the Comptrollrr*a            otSloS that Dallar
County has a population      of SOb;tWl Iuhabltamt8,          aooord-
ing to the last preoodiq Federal t+enawa               Theretom
Dallas Comt], 005~08 within the population            braokrt    SOi
forth in Artlola     SQlZo-1, aupra.
          The lboverasPrntlons6 statute   further   pr&idSr
that aueh oifioSr8  rhall reosive     auoh aalarioa   in 11~
of any end all Sompmaation     non provided by law and that
all auoh aalrriea  SnumSratSd In thla aubaeotlon        ah811
by p~ld out of the gsnSre1 funds of auoh oountles.
               Seotlona    1 and 3 of Artiola          391&,       Revised   Civil
st~tUte8,      read   as foll~~ar
             5300. 1:     No dlatriot      orfioer     shall   be
      paid by the Stat.       of Tsxaa any foes or oak-
      aIaalon    for any aervloe psrformd            by hirg
      nor shall     the State or any oounty            Sy~ to any
      oounty oftlorr      In any oounty oonta Pning a po-
      pulation    of twenty-thouoand         (-80,000)    lnhabl-
      tent8 or more aooordlng          to the lart preoedlng
      FSdaral CS!lSU8 any ieS or oommlaeion for any
      aorvloo by him perfomed            aS auoh otfioeri        pro-
      vidrQ,   hcuevor,    that the aaaeaeor and oollSo-
      for of taxes shall oontinuo to oollsot                 and ro-
      t&in for the benefit of thS OffloSr8’                Salary
      Fund or funds herSinafter           provlded     for, all
      ire8 and oommISalona whloh ho Is authorized
      under law to bollSot;        and it shall        bo.hIa
      duty to aoooUnt ior and to pay all ruoh monies
      reoalved    by him Into tho fund or fund8 oreated
      and provided     for under the provfafona             of thir
      Aot; provided     further,     that the provisions          of
      thir SeotIon rhall not affeot             the payment of
      ooat8 in oivil      oases by the Stat*,          but all
      auoh ooata so paid &all           be looounted for by
      the offlosra     oolleotlng      the lunS, IS they are
      raqulrod under the provialona             OS this lot,      to
      loooUnt for tees,. oomalaalona            and sorts ool-
      leotad   from private      parties.”
               “Sear   5.   It    Shall   be   the   duty   of all
Hr.   I. L. Oroathwalt,      Yamh    80, lOSB$ Pago 8


      offioorr to ebarp and oolleot              la th8 W-
      nor authorized     by law all f8.8 and OQL-
      mla8Iona wbloh are permittdd            by law to bo
      aaaeaaed and oolleoted         for all offlolal        8or-
      vloe perfom6       by then,       As and when auoh
      tom8 are oolleoted        thej 8hall b8 doposited
      in the Otfluera~       Salary Fund, or funds pro-
      ridad ln thi8     Aet.     In event the Cotnmfaaion-
      era’ Court finds that the talluro              to oolledt
      any fee or oommlrraion was due to negleot                on
      the part of the offloor          oharged with the
      reaponaIblllty     of oolleoting        same, the amount
      of auoh tee or oommieeloa shall              be deguoted
      fros the salary      of auoh offloer.          Before any
      8uoh dobuotlon     Is made, the CommIaalonera*
      Oourt ah811 furnish         suoh offioer      with an
      Iteml8ed    statement     of the unoolleotrd        fees
      with whloh his aooount Is to be oharged,                 and
      ah811 notify .auoh of”ioer          of the time and
      plaoe for.a hearing on’eame             to UetewInc
      whether auoh officer         waa gu i lty of negligenoe,
      which tIme for hearing          shall be at least        ten
      days 8ubaequent to the drte of notlee,                 Un-
      1.88 an offioar Is oharged by law with the
      ie?ponalbilitpof oolleoting             fees,    the Corn-
      alaalonera~ Sourt shall not in any event
      make any deduotlona        from the authorlzed         salary
      or auoh off1oor.e
                         &tiOle   3@1&,    Npr8,      by it8 tON
lpeoifloally    pr      a that no dlatrlot      offloer   shall be
paid- by the State of Texas any fees or ooemlaalona            for
any 8ervloea    performed by him nor shall       the state    of
any   oounty pay to any oounty affloer      In any oounty oon-
tnining    a population  of 80 000 inhabitant8        or more, aa-
oordlng io the last preoed l ng Federal       oenaua, eny fee
or oommlaslon for any asrvloe      by him psrtonned       aa auah
off Ioer .
           Seotlon  5 of this statute      provides   that lt shall
be the duty of all Offloer8       to oharge and oolleot      In
the manner authorized     by law 811 feee an6 oommIaaion8
whioh are permitted    by law to be assessed       and colleoted
for all oftlolal   aervloea    performed by them end that
8uoh fOe8,:it  uid when oolleoted,  8hall bo depoalted
ii the Offloerr ! &lary  Fun6 or funds provided   in this
aot.
              I8 rlea of the rofegoing      atatutea    you are re-
8peotfully     advised that it is the opinion of this Depart-
a@nt that no fee or oommlaaion oan be legally             paid to
    ~offioial    who reoeIv6a    a salary .4.n lieu of any and
al
"Y   aompenaatlon     80~’ provided   for by Lsw but that all
fe.8 and ooamlaaionawhloh auoh offioera              are authorized
under law to oolleot       8hall be paid into the OtfIoer8s
tilary Fun4 or funds hereafter         pfovlded    for.
            Trusting   that   the    foregoing        an8wera       your in-
quiry,   we rematn
                                        very     trtqly       your8
                                    ATTORNEY     -              OF TXA8
                                    B7&&#~5-
                                                     Ard.kl     flli111U88
                                                               ANi8tant
AWrAW
                                                                :
APPROVED?



;Ili3T   ASSISTAlQ ATTORNEYORNEIL&